



COURT OF APPEAL
    FOR ONTARIO

CITATION: R. v. Lao, 2013
    ONCA 285

DATE: 20130501

DOCKET: C55500

Sharpe, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Chong Michael Lao and Thi Luu

Respondents

James Clark and Nicholas Devlin, for the appellant

Kim Schofield, for the respondents

Heard: April 10, 2013

On appeal from the acquittals entered on April 17, 2012
    by Justice Paul H. Reinhardt of the Ontario Court of Justice.

Gillese J.A.:

OVERVIEW

[1]

The respondents
    were charged with production of marijuana, possession of marijuana for the
    purpose of trafficking, and possession of the proceeds of crime. The charges
    arose after a search warrant was executed at 39 Patricia Avenue in Toronto.
    Police located 2881 marijuana plants, and the respondents, inside the house.

[2]

The respondents
    brought an application for an order quashing the search warrant and excluding
    the items seized by the police.  They argued that once misleading information
    was excised from the Information to Obtain (ITO), what remained was insufficient
    to justify the issuance of the warrant, and that the telewarrant application
    process used in obtaining the warrant had been improperly interfered with by a
    police constable.

[3]

The trial judge accepted
    these arguments and found a s. 8 violation under the
Canadian Charter of
    Rights and Freedoms
.  He excluded the evidence under s. 24(2) of the
Charter
and acquitted the respondents.

[4]

The Crown appeals.

[5]

For the reasons
    that follow, I would allow the appeal.

FACTS


Lead-up
    to the ITO

[6]

On April 21,
    2009, Detective Constable David Wallace received an email from Debbie Kupcho,
    an employee of Toronto Hydro Electric System, alerting him to a possible
    marijuana grow operation at 39 Patricia Ave.

[7]

Kupcho provided DC
    Wallace with hydro readings for the property and two nearby properties, 37
    Patricia Ave. and 40 Patricia Ave.  She also provided him with a Smart Meter
    graph, which showed the hourly consumption of power at 39 Patricia Ave.  The
    Smart Meter takes amperage readings every 15 minutes.  This information is then
    transformed into a graph that shows a building load over many days.

[8]

The information
    that Kupcho sent DC Wallace showed average daily consumption data for the
    previous twenty months for 39 Patricia Ave. and the two other nearby
    residences.

[9]

DC Wallace believed
    from his experience that the power cycle illustrated by the graph for 39
    Patricia Ave. reflected one of the stages of a marijuana growing process.  As
    well as following a mechanical pattern, the power-draw at 39 Patricia Ave. was
    large.  The data showed that from October 2008 to February 2009, 39 Patricia
    Ave. consumed almost six times more power than the adjacent property at 37
    Patricia Ave., and 1.8 times more power than 40 Patricia Ave.

[10]

On April 22,
    2009, DC Wallace attended at 39 Patricia Ave. at 1:30 p.m. This, it will be
    noted, was the day before the ITO was submitted and the search warrant issued.

[11]

From the edge of the
    property, DC Wallace could smell the distinct odour of freshly growing
    marijuana. He recorded this information in his notebook: "can smell slight
    odour of fresh marijuana coming from the backyard area."

[12]

In addition to
    the smell of marijuana and the hydro data, 39 Patricia Ave. displayed a number
    of other physical signs commonly seen at grow operations. Specifically, DC Wallace
    observed that:

(i)

the house
    appeared neglected, relative to other residences in the neighbourhood and did
    not appear to be lived in;

(ii)

no windows in the
    house were uncovered;

(iii)

the front door
    appeared old and seldom used;

(iv)

a pile of
    newspapers and mail was on the front porch;

(v)

there were drapes
    on the front windows and the two windows at the rear were covered with a dark
    material;

(vi)

the shingles on
    the roof were peeling badly;

(vii)

there was a
    butane cooker and empty butane cans
in
the
    backyard; and

(viii)

there was a new
    grey steel door at the rear of the house.

The ITO

[13]

In his affidavit,
    which forms part of the ITO, DC Wallace began by setting out his background and
    experience with marijuana grow operations, and describing the general
    investigative sources on which he had relied.

[14]

In the following part
    of his affidavit, DC Wallace provided the information that he had received from
    Kupcho, including the Smart Meter graph.  He deposed that in the case of a
    suspected illegal marijuana grow operation, the load jumps up at a specific
    time each day and then drops down at a specific time each day.  This jump in
    electrical usage reflects the lighting cycle used in an illegal marijuana grow
    operation.  He stated that depending on the stage of growth of the plants, the
    lights operate on different cycles.   He said that the graphs showed an
    obvious sixteen hour cycle was being used at 39 Patricia Ave., and that the
    graph was a perfect example of the workings of a marijuana grow operation.

[15]

Next, DC Wallace set out the readings
    of the daily average consumption of energy at 39 Patricia Ave. and the two
    neighbouring properties.  He stated that 39 Patricia Ave. was using 5.8 times
    more electricity than was 37 Patricia Ave. and 1.83 times more electricity than
    40 Patricia Ave.  He said that both of the comparison residences were
    approximately the same size as the residence at 39 Patricia Ave.

[16]

In the section that followed, DC
    Wallace described more fully the observations that he had made the previous day
    when he attended the property and which he viewed as being consistent with the
    property being used as a grow operation.  He also stated that "[a] smell
    of fresh marihuana could be detected emanating from the backyard area".

[17]

Two pages later in his affidavit, he
    stated that "Officers attended the side of the residence and noticed a
    very strong odour of fresh growing marihuana emanating from the rear of the
    residence.

[18]

DC Wallace deposed
    that the main grounds in the investigation were the odour of freshly growing
    marijuana and the hydro consumption.  However, based on his experience, he considered
    that the condition of the residence and property were indicative of a grow
    operation as well.  He explained that a typical grow house appears neglected or
    uninhabited because it is, in fact, not lived in; windows are covered to
    conceal the marijuana and keep the necessary heat inside; shingles on the roof
    of grow houses are often peeling, due to the heat given off by the growing
    process; the discarded butane cooker and empty canisters in the backyard are
    consistent with the operators having disconnected the electric stove in the
    residence so that the stove outlet could be used for power for the grow
    operation; and, the rear door to the residence, which appeared new, was made of
    heavy steel.  This was not consistent with the other doors on the house, which
    were old and appeared to be in need of replacement.  The fortified steel door was
    consistent with operators attempting to protect their marijuana crop from other
    criminals and law enforcement officers.

The Telewarrant

[19]

DC Wallace finished
    preparing the ITO at around 7:15 a.m. on April 23, 2009.  At that time, he was
    in the midst of a long run of long shifts. The Toronto Police were conducting
    an operation to take-down a large number of marijuana grow operations and he
    had been tasked with writing many warrants.  He was regularly working 12 hour
    shifts, often putting in overtime of up to 20 hours, and sometimes sleeping in
    his office.

[20]

DC Wallace's supervisor,
    Detective Scott Matthews directed DC Wallace to send the ITO to the telewarrant
    centre.
Section 487.1(1)
    of the
Criminal Code of Canada
provides that an application for a
    warrant can be made by telecommunication where it would be impracticable to
    appear personally.  It reads as follows:

Telewarrants

487.1 (1) Where a peace officer believes that an
    indictable offence has been committed and that it would be impracticable to
    appear personally before a justice to make application for a warrant in
    accordance with section 256 or 487, the peace officer may submit an information
    on oath by telephone or other means of telecommunication to a justice
    designated for the purpose by the chief judge of the provincial court having
    jurisdiction in the matter.

[21]

DC Wallace contacted
    the telewarrant centre around 7:22 a.m.  He did not know when his ITO would be
    reviewed by the on-duty justice of the peace.

[22]

He received a
    reply from the justice at the telewarrant centre at approximately 8:22 a.m.: Send
    now 8:15 am if cannot appear before justice in Intake (unavailable)?.  No
    warrant was issued at that time.

[23]

DC Wallace sent
    the ITO, complete with his supporting affidavit.  In the ITO, he indicated that
    it was impracticable to appear before a justice of the peace in person because
    A Justice of the Peace is not available at this time in the City of Toronto.

[24]

At 9:15 a.m., the
    search warrant was authorized.  The justice handwrote that the ITO was obtained
    at 8:35 a.m. on April 23, 2009.

[25]

At approximately 9:17
    a.m., the issuing justice sent a further reply, with the following handwritten
    note:

Note: The purpose/intent of s. 487.1(4)(a) is to explain why
    the applicant cannot appear in person before a Justice. Even if it is 7:15AM an
    explanation as to why affiant cannot wait for Intake is required, "Justice
    of the Peace not available" does not meet the test w/o an explanation. I
    have accepted the application in this instance
as per telecom
8:15 AM.

The Search

[26]

Police officers executed
    the search warrant shortly after it was issued.  Inside the house, they found a
    sizeable marijuana growing operation, along with the respondents.  The officers
    located and removed 2881 marijuana plants from the house.

The Voir Dire

[27]

DC Wallace was
    the only witness called on the
voir dire
.

[28]

On
    cross-examination, DC Wallace agreed that he had made some errors in the ITO, but
    maintained that despite those errors, the information it contained was
    consistent with a marijuana grow operation being conducted inside 39 Patricia
    Ave.

[29]

One error in the ITO related to the
    description of the smell of marijuana.  Initially in his affidavit, DC Wallace
    said that: "A smell of fresh marihuana could be detected emanating from
    the backyard area."

However, two pages later
    he said that officers detected a very strong odour of fresh growing marijuana.

[30]

DC Wallace explained that the smell
    of marijuana seemed slight to him at the time he attended at the property and
    that is what he recorded in his notes.  But, on reflection, he felt it would
    have been a stronger odour to someone without as much experience smelling
    marijuana.  He stated "I could smell it clearly from the street, and I
    wasn't close (to the house)."  He agreed that he was the only one to smell
    the odour and that it was not "officers" as indicated in the second statement.

[31]

A second error occurred in his
    description of the power consumption for 39 Patricia Ave. and the two neighbouring
    properties.  At one point in his affidavit, DC Wallace correctly stated that,
    on average, 39 Patricia Ave.  consumed 5.8 and 1.83 times the power of the two
    comparator properties.  But, in the summary of grounds at the end of the ITO,
    DC Wallace misstated this information, saying, "the residence also has
    high hydro readings consuming 5.8 times the amount of hydro than that of the
    two neighbouring residence which are comparable in size.  The power
    consumption was only 5.8 times greater than for one comparator, 37 Patricia
    Ave., not both comparators.

[32]

The respondents
    tendered a willsay statement from a private investigator who had measured and
    photographed the comparator properties.  The investigator estimated 39 Patricia
    Ave. to be 1350 square feet and the two comparator properties, 37 Patricia Ave.
    and 40 Patricia Ave., to be 1196 and 675 square feet, respectively.

[33]

DC Wallace
    maintained in cross-examination that the three houses were overall of
    comparable size for the purposes of power-draw comparisons.

[34]

In respect of the
    telewarrant process, DC Wallace was asked on the
voir dire
what
    "telecom" the issuing justice was referring to. He did not know.  He
    said that he could only speculate as to what the justice meant but thought that
    his supervisor, Det. Matthews, might have had a conversation with the issuing
    justice about the timing of why it was being sent at that time in the
    morning".

[35]

Det. Matthews,
    now a retired officer, provided an affidavit indicating that he had no memory
    of any conversation with the justice, but that it was possible it had occurred. 
    He deposed that he would not have suggested to the justice that she sign the
    warrant but would have called to inform himself of the availability of justices
    at that time.

[36]

No recording devices
    are used in the telewarrant office for telephone conversations.

THE TRIAL DECISION

[37]

The trial judge concluded
    that the search warrant should not have been issued for two reasons: (1) the
    lack of sufficiently reliable information in the ITO, and (2) improprieties in
    the application process for the search warrant.  In respect of the latter, he
    found that the standard of impracticability had not been met, as required for a
    telewarrant application, and that Det. Matthews had improperly interfered with
    the application process.

The ITO

[38]

In general terms,
    the trial judge found that the ITO had been carelessly drafted, was materially
    misleading, and was factually inaccurate and incomplete.

[39]

Specifically, he redacted
    the pattern of power consumption at 39 Patricia Ave.  His reasons for doing so include
    the fact that DC Wallace had not attended at the premises and directly observed
    the Smart Meter hydro readings on any of the days for which data was given, and
    DC Wallace could not say with certainty that no plant other than marijuana
    required that type of light cycle to flourish.  He found that all that was left
    of the evidence in relation to power consumption were high readings on select
    days when the property was not under surveillance and a Smart Meter graph that
    could not be compared to other properties because they were not comparable.

[40]

The trial judge parsed
    DC Wallaces observations on the state of the residence and found that
    following his cross-examination, there was nothing of substance left.  For
    example, in relation to DC Wallaces view that the residence did not appear
    lived in, the trial judge found the assertion to be unsupported because DC
    Wallace conceded on the
voir dire
that at the time of day he attended at
    the premises, no one was home at any of the residences in the neighbourhood.

[41]

As for the
    evidence relating to the odour of marijuana, the trial judge noted the two
    different statements in the ITO as to the strength of the smell and how many
    people smelt it.  He further noted that DC Wallace admitted that he had not
    made observations relating to the wind direction or how far away from the house
    he was when he detected the odour.

[42]

After excising
    the offending portions of the ITO, the trial judge held that what remained of
    the affidavit failed to provide reasonable grounds to believe that the
    respondents were producing a controlled substance or had in their possession a
    controlled substance for the purpose of trafficking at 39 Patricia Ave.

The Telewarrant

[43]

The trial judge
    found that recourse to the telewarrant provisions in s. 487.1 of the
Criminal
    Code
was not justified because DC Wallace gave no compelling reason why he
    could not apply for the non-urgent warrant in person.  He noted that while DC
    Wallace prepared a number of warrants that day, all the other warrants were
    applied for in person.  He concluded that while it might have been
    inconvenient, it was not impracticable for DC Wallace to have attended in
    person.  Further, in using the telewarrant process rather than applying in
    person, the trial judge found that DC Wallace was simply following the
    direction of Det. Matthews.

[44]

The trial judges
    determination that there had been an improper interference with the application
    process flowed from his finding that there had been a telephone discussion
    between Det. Matthews and the justice prior to her issuing the telewarrant.  He
    was of the view that the issuing justice had initially refused to authorize the
    warrant and saw as significant these words in the issuing justices fax sent at
    9:17 a.m. on the day in question:  I have accepted the application in this
    instance
as per telecom
8:15 AM.  He described Det. Matthews affidavit
    evidence as vague and noted that he had not been called as a witness.  He also
    called attention to the fact that the telephone call had not been recorded.

Section 24(2)

[45]

The trial judge considered
    the three branches of inquiry in an analysis under s. 24(2) of the
Charter
and concluded that the evidence should be excluded.

[46]

First, he found
    that the
Charter
infringing state conduct was serious.  The lack of an
    adequate evidentiary foundation for issuing the warrant and the improprieties
    in the application process supported exclusion of the evidence.

[47]

Second, in
    relation to the impact on the respondents
Charter
-protected interests,
    he rejected the Crowns submission that the respondents had a limited privacy
    interest in the property.  He did not accept that the evidence led to the
    conclusion that the respondents were not living at 39 Patricia Ave.

[48]

Third, as to societys
    interest in an adjudication on the merits, he found that to permit the police
    practices in relation to the application process and preparation of the ITO in
    this case would bring the administration of justice into disrepute.

[49]

In the result, he
    excluded the evidence and dismissed the charges.

THE ISSUES

[50]

On appeal, the
    Crown raises three issues.  Did the trial judge err in:

1.  improperly excising valid grounds
    in the ITO and finding, after redaction, that the ITO lacked reasonable grounds
    for a search warrant to issue;

2.  holding that the requirements for
    a telewarrant had not been met and that there had been an improper interference
    with the application process; and

3.  excluding the evidence under s.
    24(2) of the
Charter
?

DID THE ITO LACK SUFFICIENT GROUNDS FOR THE WARRANT TO ISSUE?

[51]

I begin by calling
    to mind the role of the trial judge when reviewing the search warrant authorization
    and the ITO filed in support thereof.

[52]

In
R. v.
    Garofoli
, [1990] 2 S.C.R. 1421, at p. 1452, Sopinka J. states that the role
    of the reviewing judge is not to substitute his or her view for that of the
    authorizing judge.  If, based on the record that was before the authorizing
    judge as amplified on review, the reviewing judge concludes that the
    authorizing judge
could
have granted the authorization, the reviewing
    judge should not interfere.

[53]

This point was
    reiterated in
R. v. Araujo
, [2000] 2 S.C.R. 992.  At para. 51, the
    Supreme Court states that the reviewing judge must determine whether, after
    redacting any false and materially misleading information, there continues to
    be any basis for the decision of the authorizing judge to issue the warrant. 
    The question is, simply, whether there remains at least some evidence that
    might reasonably be believed on the basis of which the authorization could have
    issued.

[54]

I fully agree
    with the trial judge that the affidavit in support of the ITO was sloppy.  This
    is not to be condoned.  Such evidence is extremely important and care needs to
    be taken when presenting it. However, for the reasons that follow, I conclude
    that while the ITO was far from ideal and certainly contained errors, when
    assessed on the governing legal standard, it did provide sufficient grounds for
    the issuance of the warrant.

[55]

In my respectful
    view, the trial judge erred by discounting or redacting virtually all of the
    grounds contained in the ITO, including many that had not been proved to be
    false or materially misleading, and in concluding that there was insufficient
    evidence, that might reasonably be believed, for issuing the warrant.

[56]

The trial judge
    discounted the evidence of the pattern of power consumption because, in his
    view, DC Wallace conceded that there might be other explanations for the
    pattern and because he had not attended the premises in person on any of the
    days that the readings were taken.  In my view, he erred in discounting this
    evidence.

[57]

The pattern of
    power consumption at 39 Patricia Ave. showed a robotically precise cycle of a
    high power draw for a period of time, followed by a lull.  The cycle was
    predictably repeated every day.  DC Wallace swore that he knew from experience
    that this type of power cycle is used at one of the stages of the marijuana
    growing process.  He stated this in the IT0 and did not resile from that
    position.

[58]

Moreover, it
    appears that the trial judge discounted the Smart Meter evidence because he could
    not independently verify DC Wallaces interpretation of that data.
As the reviewing judge, that was not
    the function he was to perform.  His role was to decide whether the respondents
    had discharged their burden of showing that DC Wallaces interpretation was
    incorrect or misleading.  While there were some legitimate questions raised
    about the precise pattern of power consumption (i.e. the length of the cycle),
    there is no question that the data showed the type of pattern deposed to by DC
    Wallace, namely, that over a period of time, power was consumed at 39 Patricia
    Ave. in a mechanically precise way, with a timed high-intensity period of usage
    followed by a drop, which corresponded to the needs of a marijuana grow
    operation.

[59]

In relation to
    the state of the residence, the trial judge excised virtually all of DC
    Wallaces observations about its physical condition and appearance.  As the
    Saskatchewan Court of Appeal recently noted in
R. v. Savage
2011 SKCA
    65, 239 C.R.R. (2d) 102, at para. 20, the fact that there may be innocent
    explanations for certain observations when considered individually does not
    mean the observations are to be treated as innocuous or ignored.  The test is
    not whether there might be an innocent explanation for an observation but
    whether the presence of such facts enhances or makes more likely the
    possibility of a the crime:
Savage
, at para. 21.

[60]

DC Wallace was
    not challenged on the fact that he made the observations.  He did not resile
    from those observations.  They should not have been excised.

[61]

The trial judge
    also erred, in my respectful view, in excising the evidence regarding the smell
    of marijuana.  It will be recalled that he did so because he felt that DC
    Wallace had overstated the evidence on this point.  However, the
evidence that DC Wallace smelled
    marijuana at the house was uncontradicted.  It was proper for the trial judge
    to excise the description of the smell as strong but there was no basis for
    excising the evidence of the smell of freshly growing marijuana entirely from
    the ITO.

[62]

What remained
    after excising the offending portions of the ITO?  In para. 1 of its factum,
    the Crown describes the information as follows.

The house at 39 Patricia Ave. showed the textbook signs of
    being a marijuana grow-operation.  It looked uninhabited but consumed large
    quantities of electricity.  It drew that power in a classic, repeated cycle
    consistent with mechanically timed high-intensity marijuana grow lights.  The
    windows were all covered and the shingles were peeling (a common side-effect of
    the excess heat and humidity).  And, perhaps most tellingly, the odour of fresh
    marijuana could be smelled from the sidewalk.

[63]

I agree with this
    description.  None of these indicia of the grow operation were proved to be
    false or misleading.

[64]

Accordingly, the
    trial judge erred in finding that the ITO lacked sufficient grounds for a
    search warrant to issue.

WERE THERE IMPROPRIETIES IN THE TELEWARRANT PROCESS?

[65]

It will be
    recalled that s. 487.1 of the
Criminal Code
permits an application for a
    search warrant application to be made by telecommunication where it would be impracticable
    to attend personally.  The trial judge found that while it would have been
    inconvenient for DC Wallace to attend in person to apply for the warrant, it
    was not impracticable.  Having found that the standard of impracticability had
    not been met, use of the telewarrant procedure was in breach of s. 8 of the
Charter
.

[66]

In reaching this
    conclusion, the trial judge considered the full factual matrix including the
    non-urgent nature of the application, the absence of any cogent reason for DC
    Wallace not appearing in person, and the timing of the initial request in
    relation to the opening hours of the intake justice of the peace offices.

[67]

I see no basis on
    which to interfere with the trial judges finding on this matter.

[68]

I do not accept
    the Crowns submission that telewarrants merely provide an alternate process
    for obtaining warrants and that there is no reason to limit their use.  If that
    were the case, the legislation would not have included the requirement that
    appearance in person must be impracticable.  I agree with the trial judge
    that inconvenience is not the same as impracticability and, in my view, it was
    open to the trial judge to conclude that the record before him did not
    establish that it was impracticable to obtain a warrant in the usual manner.

[69]

With respect,
    however, I cannot defer to the trial judges view that Det. Matthews telephone
    call to the justice was an interference in the application process that
    undermined its independence and fairness.  In my view, that conclusion is
    speculative.

[70]

The trial judge
    stated that the Crowns inability to adequately explain what communication was
    received by the justice, after she initially declined to issue the warrant and
    prior to issuing it, meant that there was no evidence before the court as to
    the precipitating basis on which the decision to issue the warrant was made.

[71]

There was no
    evidence nor any reasonable basis on which to infer that the justice initially
    declined to issue the warrant or that she did anything other than properly
    carry out her judicial role.

[72]

The evidence was
    to the contrary.  DC Wallace testified that if such a telephone conversation
    took place, it was to find out about the timing of the application and when it
    might be considered.  Det. Matthews affidavit evidence was to the same
    effect.  He deposed that he did not remember calling the justice but it was
    possible.  He went on to depose that if he did call the telewarrant centre that
    morning, it would have been only to confirm whether there was a justice
    available at that time to consider the application.

[73]

There was nothing
    to contradict this evidence.

SHOULD THE EVIDENCE BE EXCLUDED UNDER SECTION 24(2)?

[74]

In light of my
    conclusions on the validity of the search warrant and the application process,
    I must perform a fresh s. 24(2) analysis.  In the circumstances of this case,
    that analysis is very straightforward.

[75]

Having found that
    there was an adequate evidentiary foundation for issuing the warrant and no
    impropriety in the application process, the only
Charter-
infringing
    conduct is the use of the telewarrant process without having adequately
    demonstrated that it was impracticable to appear in person.  In my view, in the
    circumstances of this case, this does not amount to a serious
Charter
breach.  A consideration of the first factor supports admission of the
    evidence.

[76]

In relation to
    the second factor, the Crown submits that when addressing the respondents
Charter-
protected
    interests, the trial judge reversed the burden of proof when he found that the
    evidence did not lead to the conclusion that the appellants were not living
    at the house.

[77]

I agree.

[78]

The trial judge
    appears to have based his analysis on the assumption that the respondents were
    residents of the property.  However, it was the respondents onus to prove
    their connection to the house and they called no evidence.  While the Crown
    conceded that the respondents had an expectation of privacy sufficient to
    permit them to bring the
Charter
challenge, nothing more was known than
    that they had been found in the house at the time the warrant was executed. 
    There was no evidence that the respondents used the property as a home  as
    opposed to a factory for growing marijuana.

[79]

Viewed against
    the backdrop of DC Wallaces evidence that the house looked as if it were not
    lived in, in my view, it was an error for the trial judge to proceed as if the
    respondents had a regular homeowners expectation of privacy in 39 Patricia Ave. 
    Any expectation of privacy the respondents had in the home was seriously
    diminished:  see
R. v. Nguyen
2011 ONCA 465, 273 C.C.C. (3d) 37.

[80]

The second factor
    also favours admission of the evidence.

[81]

As for the third
    factor, society clearly has an interest in having marijuana grow operations
    dealt with.

[82]

In light of my
    conclusion that the ITO did contain sufficient information to justify the
    issuance of a warrant, and in view of the fact that the police did obtain a
    warrant, albeit using the wrong procedure, I conclude that exclusion of the evidence
    in this case would bring the administration of justice into disrepute.

DISPOSITION

[83]

Accordingly, I
    would allow the appeal, set aside the acquittals, and order a new trial.

Released: May 1, 2013 (E.E.G.)

E.E. Gillese
    J.A.

I agree. Robert J. Sharpe J.A.

I agree. David Watt J.A.


